945 F.2d 405
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mike M. NDEFRU, Plaintiff-Appellant,v.EASTERN KENTUCKY UNIVERSITY, Defendant-Appellee.
No. 91-5752.
United States Court of Appeals, Sixth Circuit.
Sept. 26, 1991.

Before MILBURN and SUHRHEINRICH, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Mike M. Ndefru appeals, without benefit of counsel, from a judgment of the district court which dismissed his claim filed pursuant to 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking monetary damages, Mr. Ndefru sued Eastern Kentucky University.   His complaint stems from his arrest and detention based upon an Eastern Kentucky University police officer's suspicion than Ndefru was insane.   The district court, in accordance with the magistrate judge's report and recommendation, dismissed the complaint on the grounds that Mr. Ndefru exceeded the applicable statute of limitations.


3
Upon review, we find no error.   Kentucky's one year statute of limitations contained in Ky.Rev.Stat. § 413.140(1)(a) applies to civil rights actions that arise out of Kentucky.   Collard v. Kentucky Bd. of Nursing, 896 F.2d 179, 182 (6th Cir.1990);   Bell v. Cooper, 881 F.2d 257, 258 (6th Cir.1989).   The cause of action accrued on or between January 31, 1989, and February 7, 1989.   See Hicks v. Hines Inc., 826 F.2d 1543, 1544 (6th Cir.1987).   Suit was filed on October 15, 1990, approximately eight months after the expiration of the limitations period.   Additionally, nothing contained in the record calls for the application of equitable tolling.   See Baldwin Cty. Welcome Center v. Brown, 466 U.S. 147, 151-52 (1984) (per curiam).


4
Accordingly, the judgment of the district court is hereby affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.